IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40403
                           Summary Calendar
                          __________________


SAMUEL JOHN MAJOR DAVIS, JR.,

                                       Petitioner-Appellant,

versus

U.S. PAROLE COMMISSION,

                                       Respondent-Appellee,
and

FEDERAL BUREAU OF PRISONS,

                                       Respondent.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-94-CV-312
                        - - - - - - - - - -
                         December 19, 1995
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

      Samuel John Major Davis, Jr., appeals from the district

court's order denying his petition for a writ of habeas corpus.

Davis argues that the Parole Commission violated its guidelines

in delaying his parole hearings and in calculating his guideline

range.    He also argues that the district court erred in failing

      *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-40403
                                -2-

to require the respondent to respond to all his claims and in

determining that 18 U.S.C. §§ 4205 and 4206 were not implicitly

repealed by the Comprehensive Crime Control Act of 1984.   We have

reviewed the record and the district court's opinion and find no

reversible error.   Accordingly, we affirm for essentially the

reasons given by the district court.   Davis v. United States

Parole Commission, No. C-94-312 (S.D. Tex. April 18, 1995).

     AFFIRMED.